DETAILED ACTION
This office action is responsive to the request for continued examination filed 6/17/2022.  The application contains claims 10-13, all examined and rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.
Claim Objections
Claim 10 objected to because of the following informalities:  Claim 10 recites “assembling the first group and the first group into a first download group” instead of “assembling the first group and the first patch group into a first download group”.  Appropriate correction is required.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hashmoto et al. [US 2014/0201209 A1, hereinafter Moto] in view of Kageyama Katsuhiko [JP 2009-205440, hereinafter Katsu] in view of https://www.youtube.com/watch?v=u26iU5Ns_uY Published on January 14, 2014 [hereinafter PS4].

With regard to Claim 10,
Moto teach a method for downloading a software application and patch data from a content server comprising ordered steps of:
dividing the software application into a first group required for initial execution of the software application and a second group of files not required for initial execution of the software application (Fig. 4-5, [0052], [0054], “program file and a data file necessary to start the game software 70 belong to the first group 72 a. Hence, when the information processing device 10 has downloaded all of the files belonging to the first group 72 a, the information processing device 10 can immediately start the game software 70 even if the information processing device 10 has not downloaded the files of the following second group 72 b and the subsequent groups … making a minimum of files necessary to execute the game downloaded first and allowing the game to be executed at a point in time that these files are obtained.”, 72a is the first group and the 72b and the subsequent groups are the second group);
dividing the patch data into a first patch group and a second patch group ([0109]-[0112], [0111], “patch may be already prepared on the content server 12 when the game software 70 is downloaded. In this case, the download executing block 104 first downloads the first group 72 a of the game software 70. The group determining block 112 thereafter determines a file belonging to the first group of the patch as an object to be downloaded”),
wherein the first patch group comprises files for patching only files within the first group  ([0109]-[0112], [0111]“patch may be already prepared on the content server 12 when the game software 70 is downloaded. In this case, the download executing block 104 first downloads the first group 72 a of the game software 70. The group determining block 112 thereafter determines a file belonging to the first group of the patch as an object to be downloaded”), and
wherein the second patch group comprises files for patching only files within the second group (([0109]-[0112], “after the L-group of the game software is downloaded, the L-group of the corresponding patch is downloaded, so that the game software and the patch are downloaded as a set”);
assembling the first group and the first group into a first download group ([0111], “download executing block 104 first downloads the first group 72 a of the game software 70. The group determining block 112 thereafter determines a file belonging to the first group of the patch as an object to be downloaded”);
assembling the second group and the second patch group into a second download group (([0109]-[0112], “after the L-group of the game software is downloaded, the L-group of the corresponding patch is downloaded, so that the game software and the patch are downloaded as a set”);
downloading the first download group onto an information processing apparatus ([0111], “download executing block 104 first downloads the first group 72 a of the game software 70. The group determining block 112 thereafter determines a file belonging to the first group of the patch as an object to be downloaded”);
displaying a first progress bar indicating a download progress of the first download group (Fig. 8, [0075], “During the download of the files included in the first group 72 a, the download executing block 104 may display download progress conditions in the form of a progress bar on the display”, [0076], “download progress conditions displayed in this case do not represent the progress conditions of all of files constituting TENNIS4, but merely represent the download progress conditions of the files belonging to the first group 72 a”, [0077], “first group 72 a includes a minimum file group necessary to start the game”);
changing the first progress bar to a completion notification message not displaying the first progress bar upon completion of the download of the first download group (Fig. 8, [0076], [0080], System show a single progress bar that show the download state of the first group that will be replaced with an icon on the home screen to allow the user to play once the download of the first group and its patch is downloaded);
downloading the second download group only after completion of the download of the first download group (([0109]-[0112], “download executing block 104 first downloads the first group 72 a of the game software 70. The group determining block 112 thereafter determines a file belonging to the first group of the patch as an object to be downloaded. That is, after the L-group of the game software is downloaded, the L-group of the corresponding patch is downloaded, so that the game software and the patch are downloaded as a set”).
displaying a second progress bar indicating a download progress of the second download group ([0111], “after the L-group of the game software is downloaded, the L-group of the corresponding patch is downloaded, so that the game software and the patch are downloaded as a set”, [0079], “download executing block 104 may display the download progress conditions of the following group in the form of a progress bar on the display. For example, the download progress conditions of the following group may be displayed in an edge portion of the display, or the download progress conditions may be displayed in the center of the display as shown in FIG. 8 when the user makes a check request. At this time, the download executing block 104 may display progress conditions such that a total data size of data from the second group to the last group and the data size of downloaded data included in these groups can be compared with each other”).
Moto do not explicitly teach wherein the second progress bar is displayed adjacent the notification message; and changing the second progress bar to a second completion notification message upon completion of the download of the second download group.
Katsu teach assembling the first group and the first group into a first download group (Fig. 9-10, Fig. 9 show the ability to display a single bar for a combined total of different files (equivalent to assembling game and patch data) as clarified in Fig. 10 when the user select the details of the files downloaded in 605 to be displayed in 610 (611,612,613,613), Abstract, [0075], “control program 311 will obtain information from the downloader 312, and will constitute a display like the summary menu screen 600 classified by download unit, and it will output it from the video output part 340”, [0079], [0099], “In the displays 611-613 in which it corresponds to the individual download management information 420-1 to 420-3 on the detailed menu screen 610 classified by download unit as an example, the progress display is performed in the form of the bar graph and the number”);
assembling the second group and the second patch group into a second download group (Fig. 9-10, Fig. 9 show the ability to display a single bar for a combined total of different files (equivalent to assembling game and patch data) as clarified in Fig. 10 when the user select the details of the files downloaded in 605 to be displayed in 610 (611,612,613,613), Abstract, [0075], “control program 311 will obtain information from the downloader 312, and will constitute a display like the summary menu screen 600 classified by download unit, and it will output it from the video output part 340”, [0079], [0099], “In the displays 611-613 in which it corresponds to the individual download management information 420-1 to 420-3 on the detailed menu screen 610 classified by download unit as an example, the progress display is performed in the form of the bar graph and the number”);
downloading the first download group onto an information processing apparatus  (Fig. 9-10, Fig. 9 show the ability to display a single bar for a combined total of different files (equivalent to game and patch data) as clarified in Fig. 10 when the user select the details of the files downloaded in 605 to be displayed in 610 (611,612,613,613), [0007], [0010], [0137]-[0138], single meta file is represented by a single download bar, the meta file could contain the information for multiple files (software group and patch files) that are downloaded);
displaying a first progress bar indicating a download progress of the first download group   (Fig. 9-10, Fig. 9 show the ability to display a single bar for a combined total of different files (equivalent to game and patch data) as clarified in Fig. 10 when the user select the details of the files downloaded in 605 to be displayed in 610 (611,612,613,613), [0007], [0010], [0137]-[0138], single meta file is represented by a single download bar, the meta file could contain the information for multiple files (software group and patch files) that will be downloaded);
changing the first progress bar to a completion notification message upon completion of the download of the first download group  (Fig. 9, Fig. 10, 611, the single progress bar will be replaced with a notification (full colored progress bar associated with a 100%));
displaying a second progress bar indicating a download progress of the second download group (Fig. 9-10, Fig. 9 show the ability to display a single bar for a combined total of different files (equivalent to game and patch data) as clarified in Fig. 10 when the user select the details of the files downloaded in 605 to be displayed in 610 (611,612,613,613), [0007], [0137]-[0138], single meta file is represented by a single download bar, the meta file could contain the information for multiple files (software group and patch files) that will be downloaded), wherein the second progress bar is displayed adjacent the notification message  (Fig. 9, as the bar 602 finish download it will be displayed as a full bar associated with 100% while the bar 601 will be downloading the other set of files above similar to Fig. 10 611, 612,613,614, (system is able to display multiple download progress bar adjacent to each other)); and
changing the second progress bar to a second completion notification message upon completion of the download of the second download group (Fig. 9, Fig. 10, 611, the single progress bar will be replaced with a notification (full colored progress bar associated with a 100%)).
It would have been obvious before the time of filling of the invention for a person of ordinary skill in the art to use Katsu teaching to modify Moto display for the download progress to include display a second completion bar adjacent to the first completion notification. 
The motivation for doing the modification would have been to provide the user with a simple visual way to monitor the multiple data download progress at the same time and to provide the user with a way to know the download state (Katsu, [0136], “user can grasp the state under download now more correctly by such display”).
Moto-Katsu do not explicitly teach changing the second progress bar to a second completion notification message not displaying the second progress bar upon completion of the download of the second download group.
PS4 teach changing a first progress bar to a completion notification message not displaying the first progress bar upon completion of the download of the first download group (Time 1:03, updates downloading, Time 1:13-1:17, system show the icon representing the downloaded game not displaying the first progress bar upon completion);
displaying a second progress bar indicating a download progress of a second download group, wherein the second progress bar is displayed adjacent the notification message (Time 1:01, Time 1:03, updates downloading, Time 1:13-1:17, system show the icon representing the downloaded game at the same location of the previous downloading bar at the downloads page); and
changing the second progress bar to a second completion notification message not displaying the second progress bar upon completion of the download of the second download group (Time 1:03, updates downloading, Time 1:13-1:17, system show the icon representing the downloaded game not displaying the first progress bar upon completion).
It would have been obvious before the time of filling of the invention for a person of ordinary skill in the art to use PS4 teaching to modify Moto-Katsu display for the download progress to the ability to replace the download progress bar with a notification that is not a progress bar at the download confirmation screen. Moto-Katsu and PS4 are related to downloading games and providing notifications to the user to clarify to the user that a download is completed and that a game is available for execution. A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, because the combination would provide the user with current updates within a single screen that is easy to understand based on using different shapes for different states  (i.e. bar represent downloading state, icon available for execution) and will facilitate the user interaction process by allowing the execution of the game using the completion notification which will save the user time and effort (PS4, 1:14-1:20) .

With regard to Claim 11,
Moto-Katsu-PS4 the method according to claim 10, further comprising:
displaying a pop-up notification on the information processing apparatus indicating completion of the download of the first download group (Moto, [0080], “determining block 108 determines that all of the files belonging to the first group 72 a are recorded in the auxiliary storage device 2, the notifying block 110 notifies the content executing section 140 of that effect. The content executing section 140 thereby recognizes that the game title “TENNIS4” can be started, and displays the icon of “TENNIS4” on a menu screen such that the icon of “TENNIS4” is selectable by the user. When the user makes a determination by selecting the icon of “TENNIS4” on the menu screen, the content executing section 140 starts “TENNIS4,” so that the user can play “TENNIS4.”“, PS4, Time 1:17, pop-up notification at the top of display “Ready to install”),
wherein selection of the pop-up notification causes execution of the software application (Moto, [0080], “determining block 108 determines that all of the files belonging to the first group 72 a are recorded in the auxiliary storage device 2, the notifying block 110 notifies the content executing section 140 of that effect. The content executing section 140 thereby recognizes that the game title “TENNIS4” can be started, and displays the icon of “TENNIS4” on a menu screen such that the icon of “TENNIS4” is selectable by the user. When the user makes a determination by selecting the icon of “TENNIS4” on the menu screen, the content executing section 140 starts “TENNIS4,” so that the user can play “TENNIS4.”“, PS4, Time 1:17, pop-up notification at the top of display “Ready to install”).

With regard to Claim 12,
Moto-Katsu-PS4 teach the method according to claim 10, further comprising:
uploading latest patch data to the content server after completion of the download of the software application and the patch data ([0044], “content server 12 can also provide a patch to be applied to the game to the information processing device 10. The patch includes a game program in which bugs are fixed, a data file for changing game functions, and the like”, [0045], [0108], “When the game software 70 is already downloaded in the auxiliary storage device 2, and the installation processing section 100 detects that there is a patch in the content server”, [0109], “content server 12 can also provide a patch to be applied to the game to the information processing device 10. The patch has a same file configuration as the game software, and includes a file to be substituted for a file included in the game software”, [0110]);
dividing the latest patch data into a third download group and a fourth download group (Moto, [0044], “patch has a same file configuration as the game software, and includes a file to be substituted for a file included in the game software”, [0108], group determining block 112 identifies the group of the patch that needs to be downloaded, and the download executing block 104 downloads a file belonging to the identified group of the patch”, “[0109]-[0110], “the patch also has a group configuration similar to that of the game software 70 shown in FIG. 3”),
wherein the third download group comprises files for patching only files within the first group, and wherein the fourth download group comprises files for patching only files within the second group (Moto, [0109], “group determining block 112 thereafter determines a file belonging to the first group of the patch as an object to be downloaded”, “L-group of the corresponding patch is downloaded”, [0112], “determining block 108 may determine whether or not a patch is applied in group units. The notifying block 110 notifies the game of patch application information indicating whether or not a patch is applied. When the game has ended the processing of the file of a group to which a patch is applied, and proceeds to the processing of the file of a next group, the game next determines whether a patch is applied to the group by referring to the notified patch application information. At this time, when the patch is not applied, the game makes the group determining block 112 specify the patch of the next group as a download object”);
downloading the third download group  (Moto, [0112], “determining block 108 may determine whether or not a patch is applied in group units. The notifying block 110 notifies the game of patch application information indicating whether or not a patch is applied. When the game has ended the processing of the file of a group to which a patch is applied, and proceeds to the processing of the file of a next group, the game next determines whether a patch is applied to the group by referring to the notified patch application information. At this time, when the patch is not applied, the game makes the group determining block 112 specify the patch of the next group as a download object”); and
downloading the fourth download group only after completion of the third download group (Moto, [0112], “[0112], “determining block 108 may determine whether or not a patch is applied in group units. The notifying block 110 notifies the game of patch application information indicating whether or not a patch is applied. When the game has ended the processing of the file of a group to which a patch is applied, and proceeds to the processing of the file of a next group, the game next determines whether a patch is applied to the group by referring to the notified patch application information. At this time, when the patch is not applied, the game makes the group determining block 112 specify the patch of the next group as a download object”, “download executing block 104 can thereby download the file of the patch of the next group preferentially. It is thereby possible to apply the patch to the next group immediately, and thus make the game progress smoothly”).

	Response to Amendment
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Examiner notes that the applicant confirmed over the phone on 8/10/2022 that there were no arguments presented in association with request for con.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent Application Publication No.2012/0004040 A1 filed by Pereira et al. disclose the ability to determine download sequence for game content See at least Abstract, Fig. 6-7

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174